Citation Nr: 1231103	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, including as due to exposure to chemicals and/or ionizing radiation.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1997 to September 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal form a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The evidence of record preponderates against a finding that chronic myelogenous leukemia had its onset in active service, within the first post service year, or is otherwise related to military service, including exposure to chemicals and/or ionizing radiation. 


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or aggravated by active service, within the first post service year, and chronic myelogenous leukemia is not proximately due to or the result of exposure to chemicals and/or ionizing radiation.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2006 and June 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's claim for service connection for chronic myelogenous leukemia.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the July 2006 and June 2007 letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO's July 2006 and June 2007 letters were issued prior to the July 2008 rating decision on appeal.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Notably, the Veteran's service records do not include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  In a June 2008 response to the RO's inquiry, the Department of the Navy said that there were no reports of his occupational exposure to ionizing radiation during active service.

In January 2011, the Veteran was provided with a VA examination that addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  The January 2011 VA examiner provided a medical opinion with a complete rationale from which the Board can render a full and fair determination regarding the claim on appeal.  Therefore, the Board finds the January 2011 examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2 (2011). 

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Factual Background and Legal Analysis

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's chronic myelogenous leukemia was incurred in or otherwise the result of his active service including exposure to chemicals and/or ionizing radiation.  In written statements submitted in support of his claim, the Veteran contends that service connection for chronic myelogenous leukemia is warranted.  He maintains that his leukemia condition is due to his exposure to chemicals (such as benzene) and/or ionizing radiation during military service (see Veteran's February 11, 2009 substantive appeal).  The Veteran argues that his exposure occurred during his United States Navy service while performing duties as a fire controlman.  He states that he worked around the Tomahawk Weapons system, radar equipment, and ammunition, and was involved in missile handling.  Thus, the Veteran maintains that service connection is warranted for chronic myelogenous leukemia.  

The Board notes that it has reviewed the record thoroughly in conjunction with this case.  The record includes the Veteran's service treatment records, VA and non VA medical records and reports, dated from 2006 to 2011, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including chronic lymphocytic leukemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, a Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  All forms of leukemia except chronic lymphatic (lymphocytic) leukemia are included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans and the special development procedures in 38 C.F.R. § 3.311 apply to the appellant's claim.  See 38 C.F.R. § 3.311(b). 

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, however.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Service treatment records do not show complaints or diagnosis of, or treatment for, chronic myelogenous leukemia.  On a Report of Medical Assessment completed in June 2004, the Veteran denied suffering from any injury or illness on active duty for which he did not seek medical care.

The Veteran's DD Form 214 indicates that his primary occupational specialties in service included atomic weapons maintenance operator and maintenance technician for two years and "VLS" (Vertical Launching System?) maintenance technician for five years.  Naval personnel records indicate that the Veteran was a fire control technician. 

As noted above, a DD Form 1141 is not among the Veteran's personnel records.  In its June 2008 response to the RO's inquiry, the Department of the Navy said that there were no reports of the Veteran's occupational exposure to ionizing radiation during active service.

Post-service private medical records dated in June 2006 include results of a bone marrow study and confirm the Veteran's diagnosis of chronic myeloproliferative disorder, suggestive of chronic myelogenous leukemia.  

A July 2006 signed statement from G.S., M.D., an oncologist, is to the effect that the Veteran received treatment for chronic myelogenous leukemia that was not considered hereditary and was associated with ionizing radiation exposure.  Dr. G.S. said that the Veteran "may" have had this condition for as long as six to twelve months prior to diagnosis. 

In a lengthy July 2006 electronic transmission to a Member of Congress, the Veteran said his physician said it was not possible to tell how long he had chronic myelogenous leukemia but that he probably had it for a year or longer.  He said he was told the disease was not hereditary and was only caused by radiation and chemical exposure.  The Veteran stated that his half brother had acute lymphocytic leukemia that was hereditary.  Further, the Veteran said that his possible exposures during Naval service included his work in maintenance and as a Tomahawk Weapon System operator.  He also did a lot of painting and shining brass, and radars on ship were close to his head.  The Veteran said that he was exposed to ammunition and missile handing, had an anthrax vaccination, washed the deck with a mixture of paint thinner and paint, spent time in engineering spaces and shipyards, worked on ship moored adjacent to a nuclear carrier, was exposed to cathode ray tubes, and cleaned vent dampers.

In April 2010, a VA examiner reviewed the Veteran's medical records and pertinent medical literature as to whether his diagnosed chronic myelogenous leukemia was the result of exposure to solvents in military service.  The examiner did not conduct a clinical evaluation of the Veteran.  The VA examiner reviewed the identified solvents to which the Veteran had alleged exposure and his medical records.  The VA examiner opined that, while there was in medical literature a statement of the "possible association" between a chronic myelogenous leukemia and one's prior exposure to chemicals, it would not be possible to state that in this Veteran's case that his service exposure to numerous chemicals was the cause of his developing chronic myelogenous leukemia without resorting to speculation.  But see, Jones v. Shinseki, 23 Vet. App. 382 (2010) (to the effect that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence). 

Pursuant to the Board's November 2010 remand, the Veteran underwent VA examination for hemic disorders in January 2011.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The VA examiner reported that the Veteran did not suffer from sickle cell disease.  It was also noted that the Veteran presented to his local physician with complaints of exhaustion and diminished exercise tolerance.  At that time, his abnormal white blood count was noted and he was referred to a cancer specialist.  The Veteran complained of fatigability since 2006 and continued to complain of easy fatigability.  However, the Veteran reported that he was able to engage in light manual labor.  The Veteran denied experiencing headaches, lightheadedness or dizziness/syncope.  He had no history of immunocompromise or recurrent infection.  The Veteran did not experience breathlessness.  The Veteran was able to exert himself without bronchoconstriction or dyspnea.  He had not experienced rest or exertional chest pain and had no symtoms of lower extremity claudication.  The Veteran did not require a blood product transfusion.  A bone marrow aspirate was conducted in 2006 at the time of the Veteran's initial diagnosis.  The Veteran reported experiencing several nosebleeds but denied other symtoms of a hemic disorder.  He worked full time since 2004 as an information technology specialist in a local law firm.

Upon clinical evaluation in January 2011, the diagnosis was chronic myelogenous leukemia, stable on tolerated chemotherapy.  According to the VA examiner, the Veteran "states that he worked with Tomahawk weapons systems.  In that regard, he was in charge of the software of those missiles rather than the hardware.  However, the Veteran states that while aboard ship he was involved in painting and 'shining brass.'"  But, the VA examiner noted that "[t]he Veteran was unable to identify the paints or solvents he used on a regular basis...[and] cannot state that he came in direct contact with any hazardous material."  

According to the January 2011 VA examiner, "the Veteran's service treatment records do not contain contemporaneous accounts of symtoms or presentations to medical personnel from such exposures.  There is no evidence of a skin lesion, of complaints of nausea or emesis, or of respiratory distress contained in these records."  The VA examiner said that "[t]he Veteran's medical history is notable for a brother who experienced acute leukemia, though this was a half brother, his father is different from the Veteran".  

The January 2011 VA examiner explained that chronic myelogenous leukemia

is a common leukemia in adults, its annual incidents is 1-2 cases per 100,000, with a slight male predominance.  The median age of presentation is 50 years old, though it can occur in the young.  There is no familial predisposition...[t]he only known risk factor is exposure to ionizing radiation.  The Veteran does not provide a history of exposure to ionizing radiation.  Thus, though the Veteran cannot state with certainty the exposures he experienced while on active duty, it is clear that he was not exposed to ionizing radiation and thus it is highly unlikely that his [chronic myelogenous leukemia] is the result of military duty or deployment.

Here, there is no service department documentation that the Veteran was exposed to ionizing radiation.  In support of his claim, the Veteran points to the June 2006 written statement provided by Dr. G.S., who said that the Veteran was treated for chronic myelogenous leukemia that was associated with exposure to ionizing radiation, and he "may" have had this condition for as long as six to twelve months prior to diagnosis.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  The Board is mindful that it cannot make its own independent medical determinations and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion is considered probative if it is definitive and supported by detailed rationale.  Id., at 448-9.

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight. Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion that is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  A medical opinion may not be discounted solely because the examiner did not review the claims file, however.  Id., at 304. 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App.488, 493 (1995).  The Board, in fact, adopts the January 2011 VA examiner's opinion on which it bases its determination that service connection for chronic myelogenous leukemia is not warranted.  Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA physician not only provided data and conclusions but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

The January 2011 VA examination report is factually accurate, fully articulated, and contains sound reasoning.  It clearly is the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value. 

The Board places greater weight on the January 2011 VA examiner's opinion that finds that the Veteran did not have chronic myelogenous leukemia incurred in active service than on the July 2006 opinion rendered by Dr. G.S., the private oncologist.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"); see also Hernandez-Toyens v. West, 11 Vet. App. at 382. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion offered by the January 2011 VA examiner who provided the examination report and opinion.  This VA examiner had the opportunity to review all the Veteran's medical records regarding the diagnosis of chronic myelogenous leukemia and performed a clinical evaluation.  This VA examiner noted that "[t]he Veteran was unable to identify the paints or solvents he used on a regular basis...[and] cannot state that he came in direct contact with any hazardous material."  The VA examiner explained that "the Veteran's service treatment records do not contain contemporaneous accounts of symtoms or presentations to medical personnel from such exposures.  There is no evidence of a skin lesion, of complaints of nausea or emesis, or of respiratory distress contained in these records."  The VA examiner stated that "[t]he only known risk factor is exposure to ionizing radiation.  The Veteran does not provide a history of exposure to ionizing radiation.  Thus, though the Veteran cannot state with certainty the exposures he experienced while on active duty, it is clear that he was not exposed to ionizing radiation and thus it is highly unlikely that his [chronic myelogenous leukemia] is the result of military duty or deployment."

As to the July 2006 statement from Dr. G.S., the Board finds that, given the scope and depth of the January 2011 VA examiner's opinion and rationale, his opinion carries more weight than that of Dr. G.S.  Notably, Dr. G.S. did not provide any rationale for her July 2006 medical opinion.  A medical examination report must contain not only clear conclusions but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Dr. G.S. did not attribute a diagnosed chronic myelogenous leukemia disorder to active service.  She only recounted his reported history without also personally commenting on whether his leukemia disorder was is indeed traceable back to his military service.  Her opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. G.S. assumes facts not in evidence and her opinion is not accorded great weight by the Board.  Thus, the Board finds July 2006 statement from Dr. G.S. to be of little probative value.  

Moreover, service connection may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by in-service events is insufficient to establish service connection). 

By contrast, the Board finds that the January 2011 VA examiner's opinion is most persuasive in that this physician reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, 13 Vet. App. at 448-9 (noting factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Wray v. Brown, 7 Vet. App. at 493 (finding that, where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).  The January 2011 VA examiner's opinion is the basis for the Board's determination that service connection for chronic myelogenous leukemia due to exposure to chemicals and/or ionizing radiation is not warranted. 

The probative and objective medical opinion of record demonstrates that the Veteran does not have chronic myelogenous leukemia related to his period of active military service. While the Veteran asserts in his multiple written statements that he was exposed to chemicals and/or ionizing radiation during service that caused his chronic myelogenous leukemia, the January 2011 VA examiner noted the absence of any pertinent evidence documenting the Veteran's alleged exposure to chemicals or ionizing radiation.  According to this VA examiner, the Veteran was unable to identify the paints or solvents he used on a regular basis and was unable to state that he came in direct contact with any hazardous material.  

The January 2011 VA examiner also noted that the Veteran's service treatment records do not contain contemporaneous accounts of symtoms or presentations to medical personnel from such exposures.  There was no evidence of a skin lesion, complaints of nausea or emesis, or respiratory distress contained in these records.  Then this VA examiner stated that, while "[t]he only known risk factor is exposure to ionizing radiation," the Veteran did not provide a history of exposure to ionizing radiation and was unable to state with certainty the exposures he experienced while on active duty.  This VA examiner concluded that it was clear that the Veteran was not exposed to ionizing radiation and thus it is highly unlikely that his chronic myelogenous leukemia was the result of military duty or deployment.

In summary, the preponderance of the evidence of record is against the claim of entitlement to service connection for chronic myelogenous leukemia due to exposure to chemicals and/or ionizing radiation.  In short, a clear preponderance of the evidence is against a finding that the Veteran's chronic myelogenous leukemia was present during or otherwise related to active military service and it is not due to a service-connected disability. 

While the Veteran maintains that he has chronic myelogenous leukemia due to service, including his exposure to chemicals and/or ionizing radiation, as a lay person, he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson generally is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic myelogenous leukemia, including as due to exposure to chemicals and/or ionizing radiation, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


